SUMMARY ORDER

Petitioner Prakash Khanal, a native and citizen of Nepal, seeks review of the January 29, 2007 order of the BIA denying his motion to reconsider. In re Prakash Kha-nal, No. A76 495 146 (B.I.A. Jan. 29, 2007). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
The BIA’s regulations require an alien to file a motion to reconsider within 30 days of the date on which the final administrative decision was rendered in the proceeding sought to be reconsidered. See 8 U.S.C. § 1229a(c)(6)(B); 8 C.F.R. § 1003.2(b)(2). Here, there is no dispute that Khanal’s July 2006 motion was untimely where the BIA issued a final removal order in December 2002. See 8 C.F.R. § 1003.2(c)(2). However, Khanal argues that the BIA abused its discretion by declining to sua sponte reconsider his case in light of our decision in Ming Shi Xue v. BIA, 439 F.3d 111 (2d Cir.2006). We lack jurisdiction to review a decision of the BIA regarding whether to reopen or reconsider a case sua sponte under 8 C.F.R. § 1003.2(a). See Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006).2
For the foregoing reasons, the petition for review is DENIED.

. Even if we maintained jurisdiction over the instant petition, we would find no abuse of discretion in the BIA's decision, when the change in law was not pertinent to the ground upon which the BIA denied petitioner relief.